DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “clean energy” in claims 1 and 25 (each claim’s line 1) is a relative term which renders the claim indefinite. The term “clean energy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner is unaware of any standard definition of “clean energy” and therefore the recitation as in the preamble is merely a term of degree which is indefinite.  
The remaining claims are indefinite as being dependent from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14-16, 18, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart (GB 2590626) in view of Moncarz et al. (US 10,954,924).  
In regard to claim 1, Hart discloses a process for producing clean energy from oil bearing reservoirs, the process comprising the steps of: utilizing in-situ combustion to combust oil within an oil-bearing formation so as to generate thermal energy (page 2, lines 26+); producing the generated thermal energy to a surface using a closed loop well system (page 2, lines 27+); and producing a plurality of combustion products to the surface using a plurality of production wells (page 9, lines 1-3, where a plurality of wells is provided as in page 5, lines 24+ and once a gas is collected at any/each as described each would be considered a production well; also see claim 2).  Hart does not provide specifics of the closed well loop system as including a horizontal portion.
Moncarz et al. discloses a process for producing clean energy including a closed loop well system (fig 3 or fig 4) comprising a plurality of horizontal lateral circulation wells (fig 3, 303; fig 4, 403) to circulate a working fluid between the ground-level surface and the subterranean formation so as to capture thermal energy in the formation and transfer the captured generated thermal energy to the surface (col. 8, lines 11+).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the process of Hart with the plurality of horizontal wells, as taught by Moncarz et al. in order to provide more heat and capture more energy (as having more contact area with the heated formation)
In regard to claim 2, Hart also does not teach flashing the working fluid.  Moncarz et al. teach wherein the thermal energy captured in the working fluid is flashed at surface to a lower pressure thereby converting the working fluid from a liquid-phase to a high pressure vapour-phase (col. 8, lines 24-35), and wherein the high pressure vapour-phase then flows through a steam turbine system to generate electricity (col. 8, lines 34-46).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the process of Hart with the use of the heated working fluid as taught by Moncarz et al. to generate electricity.  
In regard to claim 3, Moncarz et al. discloses wherein the generated thermal energy captured in the working fluid is utilized for a heating application selected from the group comprising: district heating (col. 2, lines 57-58), greenhouse agriculture. 
In regard to claim 4, Hart discloses wherein the plurality of combustion products includes gaseous combustion products (page 9, lines 5+), but does not disclose wherein the generated thermal energy captured in the gaseous production products is transferred to a secondary working fluid so as to generate a secondary high pressure vapour- phase, and wherein the secondary high pressure vapour-phase then flows through the steam turbine system to generate electricity.  However, considering that Hart does disclose the use of gaseous production to provide the primary working fluid with the same method to generate electricity (page 6, lines 8+, as using steam or air), it is considered obvious to one of ordinary skill in the art before the time of effective filing  to use the other produced gaseous products through such a method in order to provide further input to the turbine energy generation system.
In regard to claim 5, Hart discloses wherein the working fluid has a boiling point equal to or lower than water (page 6, line 8 as including water at least).  
In regard to claim 6, Hart discloses wherein the working fluid and the secondary working fluid each have a boiling point equal to or lower than water (page 9, line 8+, hydrogen).  
In regard to claim 7, Moncarz et al. discloses wherein each horizontal lateral circulation well of the plurality of horizontal lateral circulation wells is substantially parallel to one another (fig 3 or fig 4 as shown).  
In regard to claim 8, Moncarz et al. disclose wherein the plurality of horizontal lateral circulation wells are in fluid communication with one another through at least one horizontal manifold well (at 402 fig 4), the horizontal manifold well intersecting the plurality of horizontal lateral wells (fig 4, where at and downhole of 402 each horizontal well 407 is intersected).  
In regard to claim 9, Moncarz et al. discloses wherein the plurality of horizontal lateral circulation wells includes two or more sets of horizontal lateral circulation wells (fig 3 or fig 4 where multiple groups of plurality of wells may be divided), wherein the two or more sets of horizontal lateral circulation wells are positioned laterally of and substantially parallel to at least one horizontal air injection well (in combination would be positioned as such with horizontal air injection well 12a, 12b of Hart).  
In regard to claim 10, In combination Hart in view of Moncarz et al. would provide wherein the at least one horizontal air injection well is positioned at an air injection depth in the oil-bearing formation (12a, 12b) and each set of the two or more sets of horizontal lateral circulation wells are positioned at a circulation well depth in the oil-bearing formation (as would be within 13), and wherein the air injection depth from ground level exceeds the circulation well depth from ground level (as in Hart fig 1 as shown, air injection depth from 12a, 12b exceeds circulation of working fluid depth from 14/15).  
In regard to claim 11, Hart discloses wherein the plurality of combustion products includes valuable by-product gases (page 9, line 8+) and waste by-product gases (page 9, line 1-3), the process further comprising the steps of: separating and recovering the valuable by-product gases at the surface and separating and injecting the waste by- product gases into a formation for permanent storage (page 9, lines 1-3, inherent to provide for reinjection of CO2 only as described).  Hart does not disclose that the injection is into a second formation.  However, it is considered obvious to inject such a waste gas into a second formation in order to trap unwanted products underground in any unused formation.  
In regard to claim 14, Hart discloses wherein the valuable by-product gases are selected from a group comprising: hydrogen (page 9, lines 8+), methane, liquified petroleum gases, condensate, oil.  
In regard to claim 15, Hart discloses wherein the valuable by-product gases that are produced to the surface are used as a supplemental source of energy to power on-site systems (page 9, lines 9-10).  
In regard to claim 16, Hart discloses wherein the valuable by-product gases recovered at the surface are re- injected into the oil-bearing formation as an input into the in-situ combustion so as to generate the thermal energy within the oil-bearing formation (page 9, lines 1-3).  
In regard to claim 17, Hart nor Moncarz et al. disclose the reinjection of valuable gases for input or the waste gasses into a second formation for permanent storage.  Hart does disclose that the valuable gasse
In regard to claim 18, Hart discloses the process further comprising the step of pre-heating the oil-bearing formation to a temperature threshold that enables auto-ignition of the oil when oxygen is injected into the oil- bearing formation so as to form a combustion chamber in the oil-bearing formation (page 6, lines 14+ as necessary to provide combustion as disclosed).  
In regard to claim 21, Moncarz et al. disclose wherein the electricity generated from the steam turbine system is transferred to an electrical grid (inherent as to power generation, page 8, lines 37+).  
In regard to claim 22, as in combination above, the process of Hart, as modified by Moncarz et al. would include when the process reaches a late maturity stage, the step of utilizing in-situ combustion is halted and the generated thermal energy in the oil reservoir continues to be produced to the surface using the closed loop well system during a wind-down period so as to increase the overall thermal efficiency of the process (inherent to combustion products depleting and heat remaining).  
In regard to claim 23, Hart discloses wherein the step of utilizing in-situ combustion is cyclically controlled so as to maintain an amount of generated thermal energy in the oil reservoir within a targeted range (page 6, line 24 – page 7 lines 15, as described temperature should be below a threshold which would require some cyclic application).  
In regard to claim 24, Hart discloses wherein the oil reservoir is selected from a group comprising: medium oil reservoir, heavy oil reservoir, bitumen oil reservoir (as disclosed may be applicable to any reservoir).  
In regard to claim 25, Hart discloses a system for producing clean energy from oil bearing reservoirs, the system comprising: an air injection well (12a, 12b) for injecting oxygen-enriched air into a subterranean oil reservoir for in-situ combustion of oil contained therein so as to generate thermal energy; a closed loop well system 8/9, 14/15); a production ventilation well (page 9, lines 1-3, where a plurality of wells is provided as in page 5, lines 24+ and once a gas is collected at any/each as described each would be considered a production well; also see claim 2) for producing combustion by-products of the in-situ combustion to the surface; and a steam turbine system (steam as water is heated working fluid, page 6, lines 7+, and claim 10 recites a turbine which is driven by such working fluid) driven by the circulating working fluid so as to generate electricity.  Hart does not provide specifics of the closed well loop system as including a horizontal portion.
Moncarz et al. discloses a system for producing clean energy including a closed loop well system (fig 3 or fig 4) comprising at least two sets of a plurality of horizontal lateral circulation wells (fig 3, 303; fig 4, 403, as may be divided into “sets”) to circulate a working fluid between the reservoir and a ground-level surface above the reservoir so as to capture thermal energy in the formation and transfer the captured generated thermal energy to the surface (col. 8, lines 11+).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the process of Hart with the plurality of horizontal wells, as taught by Moncarz et al. in order to provide more heat and capture more energy (as having more contact area with the heated formation)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Moncarz et al. as applied to claim 9 above, and further in view of Barnum et al. (US 2013/0098608).
Hart and Moncarz et al. disclose all the limitations of this claim, as applied to claim 9 above except for temporary storage of gases into a second formation.  Barnum et al. disclose a process wherein gas is temporarily stored in a formation (paragraph 56).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to inject the valuable by-product of the method of Hart, as modified by Moncarz et al., in order to store a sufficient quantity until desired to be transported or otherwise used (as may be used for fuel as in Hart, page 9, lines 8+).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Moncarz et al. as applied to claim 11 above, and further in view of Holm (US 3,033,288.  Hart and Moncarz et al. disclose all the limitations of these claims, as applied to claim 11 above, including wherein the waste by-product includes CO2 (Hart, page 9, lines 1-3) but do not disclose that the CO2 is used in a second formation in an enhanced oil recovery process.  Holm teaches a process wherein CO2 improves oil recovery from an oil-bearing formation (col. 1, lines 14-20) permanently stores the CO2 in the oil-bearing formation by a process selected from the group comprising: CO2 miscible or immiscible enhanced oil recovery process (col. 1, lines 14-20).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to use the CO2 from the process of Hart as modified by Moncarz et al., to inject in a second oil-bearing formation in order to drive oil recovery from that formation (Holm, col. 1, lines 14-20).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Moncarz et al. as applied to claim 11 above, and further in view of Sweatman et al.  Hart in view of Moncarz et al. discloses all the limitations of this claim, including wherein the valuable by products are reinjected for generating thermal energy (as similarly applied to claim 16 above) but does not disclose waste by-product gases injected into a second formation for permanent storage.  Sweatman et al. disclose injection of carbon dioxide waste gases into an oil-bearing formation for permanent storage (paragraph 1) so as to release a net volume of zero-by-product gases into an atmosphere (inherent to sequestering CO2).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the process of Hart, as modified by Moncarz et al. with the CO2 permanent storage of Sweatman et al. as into a second formation in order to sequester the CO2 from the process and the atmosphere.

Claim(s) 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Moncarz et al. as applied to claims 2 and 25 above, and further in view of Vinegar (US 2009/0071652).  Hart in view of Moncarz et al. discloses all the limitations of this claim, including adding oxygen to an injection stream of the in-situ combustion to generate thermal energy in the oil-bearing formation (Hart, page 2, lines 25+) except for an electrolysis plant to supply the oxygen.  Vinegar discloses a process and system wherein an electrolysis plant generates hydrogen and oxygen from water (paragraph 1322); and shipping the generated hydrogen for off-site energy use (paragraph 1322 as use as a “fuel source” would inherently include off-site use).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the system and methods of Hart as modified by Moncarz et al. with an electrolysis plant in order to provide a source of the injected oxygen with minimal carbon dioxide emissions (Vinegar, paragraph 1322). It would have been further obvious to power the electrolysis plant with the already provided turbine of Hart, in order to efficiently use the power provided at site.  



Allowable Subject Matter
Claims 9, 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rogers et al. (US 8,915,084) and Cooper (US 4,063,416) also disclose methods and system for producing clean energy from oil bearing reservoirs including downhole combustion with thermal recovery from a working fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
12/13/2022